Citation Nr: 0801080	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for service-connected schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to February 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran was scheduled to appear for a central office 
hearing in November 2007.  However, he failed to report for 
this hearing and provided no explanation for his failure to 
report.  The veteran's request for a hearing, therefore, is 
deemed to have been withdrawn.  38 C.F.R. § 20.702(d) (2007).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran's service-connected schizophrenia has resulted in 
a somewhat depressed mood, occasional anxiety, auditory 
hallucinations, and chronic sleep impairment, but has 
generally not resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.126, 4.130, 
Diagnostic Code 9202 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in May 2003 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the veteran 
should provide, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to notify the VA of any additional evidence 
that may be helpful to the veteran's claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the increased rating claim is being 
denied, no effective date will be assigned (for an increase), 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in  June 2003 and January 2007 as 
part of this claim.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Increased Rating

By a March 1979 RO decision, the veteran was granted service 
connection for schizophrenia, rated as 50 percent disabling.  
In November 1986, the veteran's disability rating was 
decreased to 10 percent, from August 8, 1986.  In June 2001,  
he filed a claim for an increased rating.  In a September 
2001 rating decision, the RO continued the 10 percent 
disability rating for schizophrenia.  In May 2003, the 
veteran filed another claim for an increased rating.  In an 
August 2003 rating decision, the RO again continued the 10 
percent disability rating for schizophrenia.  The veteran 
filed a timely Notice of Disagreement with the August 2003 
rating decision assignment of a 10 percent disability rating, 
arguing that his schizophrenia warranted a higher rating.  
After a Statement of the Case was issued in June 2004, the 
veteran perfected his appeal by submitting a Substantive 
Appeal.  A Supplemental Statement of the Case was issued in 
March 2007. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Diagnostic Code 9202 provides that a 10 percent rating is 
warranted where there is  occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or where symptoms are 
controlled by continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's schizophrenia symptoms 
in determining the appropriate schedular rating assignment, 
and, although noting which criteria have not been met, has 
not required the presence of a specified quantity of symptoms 
in the Rating Schedule to warrant the assigned rating for 
schizophrenia.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to DSM-
IV, a GAF score of 61-70 indicates an individual who has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions fairly well and has some 
meaningful relationships.  A GAF score of 51-60 indicates an 
individual who has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).

The veteran underwent a VA psychological examination in June 
2003.  The veteran reported that he had not received 
psychiatric treatment since his discharge from military 
service in 1979.  The veteran's only psychiatric complaint 
was of hearing voices which would awake him at night.  The 
examiner noted that the veteran had been without significant 
psychiatric problems in spite of not being on any medications 
since his separation from service.  The examiner noted no 
signs of psychosis and assigned a GAF score of 85.

A September 2006 VA mental health note shows that the veteran 
complained of hearing voices that kept him awake at night.  
His affect was appropriate, though somewhat depressed.  The 
VA physician noted that the auditory hallucinations did not 
appear to be a major concern except as they related to the 
veteran's sleep deprivation.  The VA physician further noted 
that the veteran did not appear to suffer from psychosis and 
that no symptoms of schizoaffective disorder were present.

In January 2007, the veteran underwent a VA psychological 
examination.  His mood was anxious, but his affect was 
appropriate.  The veteran reported persistent auditory 
hallucinations which cause sleep impairment.  The veteran 
reported that his unemployment was not due to the effects of 
his schizophrenia, but rather to back pain.  The veteran 
denied panic attacks.  The examiner concluded that the 
veteran did not experience an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks due to the mental disorder.  The examiner 
provided a diagnosis of paranoid type schizophrenia and 
assigned a GAF score of 70.

Considering all of the evidence of record, the Board finds 
that the veteran's service-connected schizophrenia has 
resulted in a somewhat depressed mood, occasional anxiety, 
auditory hallucinations, and chronic sleep impairment, but 
has generally not resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Nor does the veteran have other symptoms which would 
warrant a higher rating.  For example, upon examination in 
June 2003 and in September 2006, the veteran did not exhibit 
any signs of psychosis.  While the January 2007 VA examiner 
did provide a diagnosis of paranoid type schizophrenia, he 
concluded that the veteran's mental disorder did not result 
in a decrease in work efficiency or periods of inability to 
perform occupational tasks.  Further, evidence of record does 
not demonstrate that the veteran is currently receiving 
psychiatric treatment, either in the form of counseling or 
medication.

The Board observes that the veteran's GAF score was reported 
as 70 in January 2007.  As previously noted, a GAF score of 
70 is indicative of mild symptoms such as a depressed mood 
and mild insomnia or some difficulty in social or 
occupational functioning.  See 38 C.F.R. § 4.130.  The Board 
notes a GAF score of 55 from February 2006.  This score does 
not comport with the remainder of the evidence, and in any 
event, it is noted that a GAF score is just one piece of 
evidence to review in evaluating the severity of a 
psychiatric disorder.  The veteran's affect was appropriate 
upon examination in June 2003, June 2006, and January 2007.  
Further, the veteran denies, and the objective evidence does 
not demonstrate, panic attacks or difficulties in social and 
occupational functioning.

In sum, the veteran's schizophrenia symptoms have not 
manifested occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as suspiciousness, panic attacks (weekly or less often), and 
mild memory loss, as required for a higher disability rating 
of 30 percent under Diagnostic Code 9202.  For these reasons, 
the Board finds that the criteria for a disability rating 
higher than 10 percent for service-connected schizophrenia 
have not been met.  
 
Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  


ORDER

A disability rating in excess of 10 percent for service-
connected schizophrenia is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


